Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered September 5, 1989, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the minutes of the plea proceedings, we conclude that the defendant’s plea was knowing and voluntary and that the allocution was factually sufficient (see, People v Lopez, 71 NY2d 662, 666). We further find that, contrary to the defendant’s contentions on appeal, the defense of agency was not implicated in his factual recitation. Accordingly, there was no duty for the court to make any further inquiries in order to ensure that the defendant’s plea was knowing and voluntary (see, People v Gaither, 153 AD2d 587). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.